In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-21-00142-CR



        DEANTE SHELLEY WILSON, Appellant

                            V.

            THE STATE OF TEXAS, Appellee




          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 2128390




       Before Morriss, C.J., Burgess and Stevens, JJ.
                                                   ORDER

        Deante Shelley Wilson filed a pro se notice of appeal from a judgment of conviction

entered by the 8th Judicial District Court of Hopkins County. The court reporter requests an

extension of time in which to file the record in this appeal, stating that Wilson has made no claim

of indigence, has not been found to be indigent, and has not paid for or arranged to pay for the

preparation of the record in this case.

         Wilson submitted an indigence worksheet in the trial court that plainly indicated he was

indigent. Despite that fact, the clerk’s record indicates that Wilson did not request the

appointment of counsel to represent him at trial. Although the judgment of conviction indicates

that Wilson represented himself at trial, the record indicates that Wilson refused to sign a waiver

of the right to counsel.

        In light of these circumstances, we abate this case to the trial court so that it may conduct

whatever hearings are necessary to make the following determinations: (1) whether Wilson still

desires to prosecute this appeal and, if so, (2) whether Wilson is indigent and entitled to a free

record and the appointment of counsel to represent him on appeal. If the trial court determines

that Wilson is indigent and Wilson indicates a desire to represent himself on appeal, then the trial

court must:

        1.       Admonish Wilson of the pitfalls of engaging in the appellate process without the
                 assistance of counsel1 and

1
 See Iowa v. Tovar, 541 U.S. 77, 89 (2004) (discussing the general admonishments a defendant must receive before
being allowed to proceed pro se at trial); see also Johnson v. State, 760 S.W.2d 277, 279 (Tex. Crim. App. 1988)
(noting that, when considering self-representation on appeal, the record must also show that the appellant fully
understands the practical disadvantages of self-representation, including the fact that he will not be granted any
special considerations regarding or relief from the technicalities of the Texas Rules of Appellate Procedure solely
because he elects to appear pro se).
                                                        2
       2.      determine and enter findings on whether, after being admonished, Wilson still
               desires to represent himself on appeal.

       3.      If Wilson still desires to represent himself on appeal after having been
               admonished,

               a.      the trial court should determine and enter findings on whether Wilson’s
                       decision to represent himself on appeal is a knowing, intelligent, and
                       voluntary decision, see Faretta v. California, 422 U.S. 806, 835 (1975);
                       Hubbard v. State, 739 S.W.2d 341, 345 (Tex. Crim. App. 1987), and

               b.      the trial court should determine and enter findings on whether allowing
                       Wilson to represent himself on appeal is in his best interest, in the State’s
                       best interest, and in furtherance of the proper administration of justice, see
                       Ex parte Ainsworth, Nos. 07-15-00091-CR, 07-15-00106-CR, 06-07-
                       00107-CR, 2015 WL 4389019, at *1 (Tex. App.—Amarillo July 15, 2015,
                       order) (per curiam) (not designated for publication); see Bibbs v. State,
                       No. 07-10-00300-CR, 2011 WL 5026903, at *1 (Tex. App.—Amarillo
                       Oct. 21, 2011, order) (per curiam) (not designated for publication);
                       Cormier v. State, 85 S.W.3d 496, 498 (Tex. App.—Houston [1st Dist.]
                       2002, no pet.) (per curiam).

       4.      The trial court should enter any additional findings it might deem useful to this
               Court in determining the issue of whether Wilson should be permitted to represent
               himself in this appeal.

       If the trial court determines that Wilson does not wish to represent himself on appeal,

then the trial court shall appoint counsel to represent Wilson. If the trial court determines that

allowing Wilson to represent himself on appeal is not in his best interest, is not in the State’s best

interest, and/or is not in furtherance of the proper administration of justice, the trial court shall

appoint counsel to represent Wilson.       The court shall issue findings and recommendations

detailing its determinations on these issues.




                                                  3
          If the trial court recommends that we permit Wilson to represent himself on appeal, then

this Court will review that recommendation and issue further orders on reinstatement of the

appeal.

          The hearing in the trial court shall take place within twenty days of the date of this order.

The reporter’s record of the hearing contemplated by this order shall be filed, without cost to

Wilson, within twenty days of the date of the hearing. See generally TEX. R. APP. P. 38.8(b)(3).

Any written findings shall be entered on the record and filed in the form of a supplemental

clerk’s record within twenty days of the date of the hearing. See id.

          All appellate timetables are stayed and will resume on our receipt of the supplemental

appellate record, at which time we will establish a deadline—if necessary—for the filing of the

reporter’s record.

          IT IS SO ORDERED.



                                                    BY THE COURT

Date: January 20, 2022




                                                   4